MEMORANDUM **
Donald Edward Breen appeals the district court’s denial of his 28 U.S.C. § 2241 petition challenging the Bureau of Prison’s (“BOP”) denial of his request for early release, pursuant to 18.U.S.C. § 3621(e). We have jurisdiction pursuant to 28 U.S.C. § 2241. We review a district court’s denial of a § 2241 petition de novo, see Bowen v. Hood, 202 F.3d 1211, 1218 (9th Cir.2000), and we affirm.
Breen contends that in light of Cort v. Crabtree, 113 F.3d 1081 (9th Cir.1997), the retroactive application of the BOP’s 1994 amendments to the prison’s Residential Drug Abuse Program impermissibly dis*604qualified him for early release by characterizing his current conviction for unarmed bank robbery as a “crime of violence”.
We need not address this claim because, consistent with BOP regulations prior to the 1994 amendments, the BOP ultimately denied Breen an early release based upon his prior convictions for armed robbery. See Bowen v. Hood, 202 F.3d 1211, 1219—20 (9th Cir.2000); McLean v. Crabtree, 173 F.3d 1176, 1186 (9th Cir.1999) (en banc) (recognizing that under 18 U.S.C. § 3621(e)(2)(A), the BOP has broad discretion to grant or deny a sentence reduction).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.